Grant, C. J.
(after stating the facts). It is contended that there is no evidence that the crime was committed in the night-time. While the locus of this crime was not in a city, as was the case in People v. Dupree, 98 Mich. 28, yet we think that case controls this. The owner testified that he did his chores early in the morning, but it was after daylight, and he then discovered that the property was gone. The property was bulky, and it is not probable that one would run the risk of breaking into a building situated as these were, in daylight, and of carrying away property of this character. The chance of detection would be too great. The question was for the jury.
While counsel for respondent argue other phases of the case, they close their brief by stating that there is, after all, but this one question in the case. We agree with them, and refrain from discussing the other points.
The conviction is affirmed, and, if sentence has not been imposed, the case will be remanded, with instructions to proceed to sentence.
Montgomery, Hooker, and Moore, JJ., concurred. Long, J., did not sit.